233 Wis. 2d 464 (2000)
2000 WI 32
609 N.W.2d 471
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Robert K. KUHNMUENCH, Attorney at Law.
BOARD OF ATTORNEYS PROFESSIONAL RESPONSIBILITY, Complainant,
v.
Robert K. KUHNMUENCH, Respondent.
No. 00-0842-D.
Supreme Court of Wisconsin.
Filed April 12, 2000.

STATE OF WISCONSIN  SUPREME COURT

Order  April 12, 2000
You are hereby notified that the Court has entered the following order:
Robert K. Kuhnmuench filed a petition seeking revocation by consent of his license to practice law in Wisconsin, pursuant SCR 21.10(1). In that petition, Attorney Kuhnmuench acknowledged that he cannot successfully defend himself against professional misconduct allegations that he engaged in a scheme of filing false requests, purportedly on behalf of clients, for unclaimed funds being held by Milwaukee county, falsely represented himself as attorney for 68 persons entitled to such funds, and forged claim forms, retainer agreements and claimants' endorsements on checks *465 issued by the county. Attorney Kuhnmuench pleaded guilty to one count of felony theft by fraud of more than $66,000 and was sentenced to two years' imprisonment, which he currently is serving. Attorney Kuhnmuench made restitution to the county in that amount prior to being sentenced.
The petitioner also acknowledged that he cannot successfully defend against allegations that he converted an additional $5500 from the county and $200 from a person entitled to funds in his trust account, commingled on a regular basis his personal funds with funds in his trust account and deposited trust funds in his business account, failed to label as "advertisement" numerous written communications he directed to a person whose funds were held by Milwaukee county and failed to file a copy of those communications with the Board of Attorneys Professional Responsibility (Board), persistently sent written communication involving coercion, duress or harassment to a person recommending his legal services after he was asked not to, made false statements to that person concerning the filing of a claim for funds being held by the county and filed a frivolous small claims action against the person, refused to file a notice of intent to pursue postconviction relief despite a client's request that he do so, and failed to cooperate in the investigation into his conduct.
The petition acknowledged that Attorney Kuhnmuench's misconduct violated the following provisions of the Rules of Professional Conduct for Attorneys: SCR 20:8.4(b) and (c), 1.15(a), 7.3(b) and (d), 7.1(a)(1), 3.1(a)(1), 1.2(a), 21.03(4), and 22.07(2) and (3).
Attorney Kuhnmuench was admitted to practice in Wisconsin in 1978 and practiced in Milwaukee. The *466 Board filed a report March 23, 2000, recommending that the petition for revocation be granted.
IT IS FURTHER ORDERED that the petition is granted and the license of Robert K. Kuhnmuench to practice law in Wisconsin is revoked by consent, pursuant to S CR 21.10(1), effective the date of this order.
IT IS FURTHER ORDERED that Robert K. Kuhnmuench comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Cornelia G. Clark Clerk of Supreme Court